Citation Nr: 1550778	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-19 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of overpayment of disability compensation in the amount of $33,110.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 20, 1965 to March 28, 1965 and from May 1965 to November 1965.   The Army Board of Correction of Military Records found in June 2008 that the Veteran was approved for Tier 1 incapacitation pay for the period of September 27, 2004 through February 16, 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises that denied a waiver of a debt in the amount of $33,110.  


FINDINGS OF FACT

1.  As a result of receiving concurrent full military pay and allowances while receiving Tier 1 incapacitation pay and VA disability benefits at the 100 percent rate for the period of February 1, 2006 through February 16, 2007, an overpayment of disability compensation in the amount of $33,110 was created.  

2.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment.

3.  The Veteran was partially at fault in the creation of the overpayment of VA compensation benefits as he failed to return funds disbursed for a period during which he received Tier 1 incapacitation pay and VA compensation.

4.  A recovery of the overpaid VA compensation benefits would not result in an undue hardship of the Veteran.

5.  The recovery of the overpayment does not defeat the purpose for which the benefits were intended as Congress has clearly precluded the simultaneous payment of a full military active duty salary and veteran disability benefits.

6.  A failure by the Veteran to make restitution would result in unfair gain to the Veteran.

7.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of disability compensation in the amount of $33,110 have not been met.  38 U.S.C.A. § 5302, 5304 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements set forth in the Veteran's Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims as the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA)).  

In reaching this decision, the Court observed that the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his/her right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a).  

In addition, by regulation it is required that when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. 
§ 1.911(d).  The individual must also be notified of his rights and remedies, specifically, that he or she may informally dispute the debt, or the amount of the debt; that he or she may request a waiver; that he or she may request a hearing; and that he or she may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).  The claimant must also be provided notice of the reasons for the debt.  38 C.F.R. 
§ 1.911(d).  In the instant case, this information was provided to the appellant in a February 2013 letter, the January 2014 decision denying a waiver, and the April 2014 statement of the case.   The Veteran and his representative offered testimony at an August 2013 hearing before the Committee on Waivers.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any additional evidence that has not been obtained.  Accordingly, the Board concludes that the evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required. 

The Veteran was separated from service because of physical and psychiatric disability.  The Army Board of Correction of Military Records found in June 2008 that the Veteran was approved for Tier 1 incapacitation pay for the period of September 27, 2004 through February 16, 2007.  He retired at the rank of Sergeant First Class.  Pension, compensation, or retirement pay on account of any person's own service shall not be paid to such person for any period for which such person received active service pay.  38 U.S.C.A. § 5304(c).  

In March 2007, the RO granted service connection for post-traumatic stress disorder with generalized anxiety, panic disorder with agoraphobia, major depressive disorder with dementia with an effective date of January 31, 2006.  In a July 2008 rating decision, the RO granted entitlement to a total disability rating due to individual unemployability with an effective date of January 31, 2006.    

The Veteran and his representative offered testimony at an August 2013 hearing before the Committee on Waivers.  The Veteran, through his representative, suggested that the debt was the result of a mistake in VA communicating with the Defense Finance and Accounting Service.  The Committee on Waivers determined in a January 2014 decision that the debt was valid and denied a waiver.  Therefore, the validity or amount of the debt is not at issue and need not be addressed further herein.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991);38 C.F.R. § 1.911(c); see also VAOPCCPREC 6-98.  

A waiver of recovery of an overpayment or waiver of collection of any indebtedness is not warranted where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  In a January 2014 decision, the Committee explicitly determined that there was no evidence of fraud, misrepresentation, or bad faith.  Upon review of the record, the Board also concludes that there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in this case.  Given that preliminary finding, the dispositive question before the Board is whether the evidence establishes that recovery of the overpayment indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1. Fault of debtor. Where actions of the debtor contribute to creation of the debt.
2. Balancing of faults. Weighing fault of the debtor against VA fault.
3. Undue hardship. Whether collection would deprive debtor or family of basic necessities.
4. Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.
5. Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor.
6. Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a)(2015).

As an initial matter, the Board finds that the Veteran was minimally at fault in creating the debt as he failed to report the June 2008 findings from the Army Board of Correction of Military Records.  In this regard, an August 2008 VA award letter advised the Veteran that his payments at the 100% rate due to TDIU would begin on February 1, 2006.  There is no indication that VA was at fault in creating the debt.

A November 2008 Report of Contact shows the Veteran was contacted regarding the June 2008 Army Board of Correction of Military Records finding that the Veteran was approved for Tier 1 incapacitation pay for the period of September 27, 2004 through February 16, 2007.  The VA representative explained to the Veteran that an overpayment of $33,110 would be created by the modification of his discharge date to February 16, 2007 (although the VA representative indicated in the Report of Contact that the new discharge date would be February 18, 2007).  The Veteran acknowledged that he was aware than an overpayment would be created by this modification.

Regarding undue hardship, the Veteran submitted a Financial Status Report dated in February 2013.  He reported that he was married.  The Veteran reported a monthly gross salary of $1,238.  He reported a monthly gross salary for his spouse of $1,270.  He reported receiving Social Security Administration (SSA) benefits and VA disability benefits of 5425.  The Veteran reported a monthly net income of $6,447 and $871 for himself and his spouse, respectively.   Here we find no fault in regard to reporting.  Service connection was granted in a 2007 rating decision and the Board of Correction of Military Records decision was not until June 2008.  To the extent that there was a revised decision in July 2008, the appellant already knew of the correction of military records and could have returned the funds.

The Veteran itemized monthly expenses including a total of $1885.00 home mortgage, and $1,200 in food, 250 in utilities.  Other expenses included automobile maintenance, water, pest control, cable TV, internet, telephone, entertainment, tithes, health insurance, medicine, and whiskey.  The Veteran claimed that the total amount of his other living expenses was $3,062 per month.  The Veteran reported monthly payments on installment contracts and other debts of $ 4,121.  The total monthly expenses were $10,518 with a net monthly income less expenses of -$3,200.  The Veteran noted that he could not pay any amount on a monthly basis to reduce the debt.  

The Board places low probative weight on the accuracy of the February 2013 Financial Status Report because of the facial implausibility of his report of debts and the estimated monthly payments.  For instance, the Veteran reported that a credit card from Visa had an unpaid balance of $1,000 and a monthly amount due of $1,000.  Similarly, the Veteran reported that a credit card from Chase had an unpaid balance of $5,000 and a monthly amount due of $1,000.

The February 2013 report is insufficient to show that collection of the debt in monthly withholding of future benefits would deprive debtor or family of basic necessities.  Although the Veteran is totally disabled and unable to work, his VA benefits are at the 100 percent rate and he is in receipt of SSA benefits.  Further, he has equity in his home, two automobiles, and assets listed under "Trailers, Boats, Campers" worth $6,000.  That his expenses exceeded his income is not credible for reasons noted above.  Therefore, the Board finds that recovery of the debt will not impose an undue financial hardship.  

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  The law specifically prohibits concurrent payments of active duty pay and VA disability benefits.  Therefore, in this case, the recovery of the overpayment does not defeat the purpose for which the benefits were intended.

Regarding unjust enrichment, the Veteran received his full military pay and allowances at the grade of E-7 during the period of February 1, 2006 through February 16, 2007 as well as his VA compensation benefits at the 100% rate.  
Therefore, he did receive income from VA to which he was not entitled.  In the law governing the payment of disability compensation, Congress has clearly precluded the simultaneous payment of a full military active duty salary and veteran disability benefits.  Thus, failure to make restitution would result in unfair gain to the Veteran.

Finally, the Board must consider whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay disability benefits.  Therefore, the Board concludes that collection of the debt would not violate the standard of equity and good conscience.  

The law specifically prohibits concurrent payments of active duty pay and VA disability benefits and the Veteran was unjustly enriched by receiving both benefits simultaneously.  Moreover, collection of the debt would not deprive him and his family of basic necessities.  As the preponderance of the evidence is against the petition for a waiver of the overpayment debt, the "benefit of the doubt" rule is not for application, and the waiver must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Waiver of recovery of overpayment of disability compensation in the amount of $33,110 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


